20-2449
     Mbengue v. Garland
                                                                              BIA
                                                                        Vomacka, IJ
                                                                       A093 436 064
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL
RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the 19th
 4   day of October, two thousand twenty-one.
 5
 6   PRESENT:
 7             BARRINGTON D. PARKER,
 8             SUSAN L. CARNEY,
 9             RICHARD J. SULLIVAN,
10                  Circuit Judges.
11   _____________________________________
12
13   FATOU MBENGUE,
14
15                    Petitioner,
16
17                    v.                                     20-2449
18
19   MERRICK B. GARLAND, UNITED STATES
20   ATTORNEY GENERAL,
21
22             Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Genet Getachew, Law Office of Genet
26                                     Getachew, Brooklyn, NY.
27
28   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
29                                     Attorney General; Sabatino F. Leo,
30                                     Assistant Director; Madeline Henley,
31                                     Trial Attorney, Office of
32                                     Immigration Litigation, United
 1                                      States Department of Justice,
 2                                      Washington, DC.

 3          UPON DUE CONSIDERATION of this petition for review of a Board

 4   of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

 5   ADJUDGED, AND DECREED that the petition for review is DISMISSED.

 6          Petitioner Fatou Mbengue, a native and citizen of Senegal,

 7   seeks review of the BIA’s 2020 decision affirming a 2018 decision

 8   of   an   Immigration    Judge   (“IJ”)   denying    her   application   for

 9   cancellation of removal.         In re Fatou Mbengue, No. A093 436 064

10   (B.I.A. July 2, 2020), aff’g No. A093 436 064 (Immig. Ct. N.Y.

11   City July 16, 2018).      We assume the parties’ familiarity with the

12   underlying facts and procedural history.

13          We have reviewed both the BIA’s and the IJ’s decisions “for

14   the sake of completeness.”         Wangchuck v. Dep’t of Homeland Sec.,

15   448 F.3d 524, 528 (2d Cir. 2006).           For a nonpermanent resident

16   like Mbengue, the Attorney General may cancel removal where, as

17   relevant   here,   the   applicant    “establishes    that   removal   would

18   result    in   exceptional   and    extremely   unusual    hardship    to”   a

19   qualifying relative – here Mbengue’s U.S. citizen daughters.                 8

20   U.S.C. § 1229b(b)(1).        Our jurisdiction to review this hardship

21   determination is limited to constitutional claims and questions of

22   law.   Id. § 1252(a)(2)(B)(i), (D); Barco-Sandoval v. Gonzales, 516

23   F.3d 35, 36, 38–40 (2d Cir. 2008).          A question of law may arise


                                           2
 1   where     the   agency     “overlooked”     or     where    it    “seriously

 2   mischaracterized” evidence, Mendez v. Holder, 566 F.3d 316, 323

 3   (2d Cir. 2009), or applied “a legally erroneous standard,” Barco-

 4   Sandoval, 516 F.3d at 39.      We dismiss the petition because Mbengue

 5   has not raised a colorable constitutional claim or question of law

 6   sufficient to invoke our jurisdiction.

 7        Establishing “exceptional and extremely unusual hardship” is

 8   a heavy burden, requiring the applicant to show that “qualifying

 9   relatives would suffer hardship that is substantially different

10   from, or beyond, that which would normally be expected from the

11   deportation of an alien with close family members here.”                In re

12   Monreal-Aguinaga, 23 I. & N. Dec. 56, 65 (B.I.A. 2001); see also

13   In re Andazola-Rivas, 23 I. & N. Dec. 319, 322 (B.I.A. 2002)

14   (noting that exceptional and extremely unusual hardship is a “very

15   high standard”).

16        Mbengue argues that the IJ violated her right to due process

17   by taking administrative notice of a UNICEF report on female

18   genital    mutilation    (“FGM”)   in   Senegal,   which   the   IJ   used   to

19   determine that Mbengue’s daughters would not be subject to hardship

20   were Mbengue removed to Senegal, without giving her an opportunity

21   to rebut the report.       We do not reach this issue because, as the

22   Government points out, Mbengue did not exhaust this issue before

23   the BIA.    See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,

                                             3
 1   107 & n.1 (2d Cir. 2007).           Moreover, were we to reach the issue,

 2   we would find no merit, as Mbengue does not rebut the IJ’s findings

 3   or explain how she was prejudiced by the consideration of more

 4   recent   country       conditions      evidence.         See     Garcia-Villeda     v.

 5   Mukasey, 531 F.3d 141, 149 (2d Cir. 2008).                    Specifically, Mbengue

 6   does not identify any facts asserted in the UNICEF report and

 7   relied upon by the IJ that she would rebut, and does not challenge

 8   the other bases for the IJ’s finding that Mbengue’s daughters were

 9   not likely to be subjected to FGM.

10        To the extent that Mbengue exhausted her remaining claims,

11   they do not raise colorable questions of law.                   She argues that the

12   agency   did   not     apply     the    correct     legal       standard    requiring

13   consideration     of    all    hardship      factors     in    the   aggregate.     We

14   disagree. Both the IJ and the BIA referenced the correct standard,

15   the IJ discussed all of the hardships Mbengue asserted in her

16   testimony   and    application,        and    the   IJ    concluded     that,     taken

17   together, the evidence did not show “exceptional and extremely

18   unusual hardship.”       8 U.S.C. § 1229b(b)(1).

19        Mbengue      further     argues    that    the      IJ    overlooked    relevant

20   evidence, including evidence regarding infectious diseases and the

21   unequal treatment of girls in Senegal.                        However, none of the

22   purportedly overlooked evidence concerns the hardships she alleged

23   before the IJ—Mbengue’s fear that her daughters would be subject

                                               4
 1   to FGM, her daughters’ asthma, and the lack of available employment

 2   in Senegal.       She did not argue before the IJ that her daughters

 3   were at risk of forced marriage or any of the other hardships she

 4   discussed for the first time in her briefs to the BIA and this

 5   Court.    See Prabhudial v. Holder, 780 F.3d 553, 555 (2d Cir. 2015)

 6   (“[T]he BIA may refuse to consider an issue that could have been,

 7   but was not, raised before an IJ.”).               Accordingly, she has not

 8   raised a colorable claim that the IJ erred as a matter of law by

 9   not discussing this evidence in his decision.                 See Mendez, 566

10   F.3d at 323 (holding that an error of law may arise where facts

11   relevant     to   the    hardship     determination       “have    been       totally

12   overlooked,” but that “the agency does not commit an error of law

13   every time an item of evidence is not explicitly considered or is

14   described    with      imperfect    accuracy”   (internal     quotation         marks

15   omitted)); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

16   336 n.17 (2d Cir. 2006) (“[W]e presume that an IJ has taken into

17   account    all    of    the   evidence   before    him,    unless       the    record

18   compellingly suggests otherwise.”).

19        For    the    foregoing     reasons,    the   petition       for    review    is

20   DISMISSED.

21                                         FOR THE COURT:
22                                         Catherine O’Hagan Wolfe,
23                                         Clerk of Court



                                              5